UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (mark one) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended June 28, 2008 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 THERMO FISHER SCIENTIFIC INC. (Exact name of Registrant as specified in its charter) Delaware 04-2209186 (State of incorporation or organization) (I.R.S. Employer Identification No.) 81 Wyman Street Waltham, Massachusetts 02451 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 622-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.
